FILED
                                                                         MAY 2, 2017
                                                                In the Office of the Clerk of Court
                                                               WA State Court of Appeals, Division Ill




            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION THREE

STATE OF WASHINGTON,                          )
                                              )        No. 34398-7-111
                     Respondent,              )
                                              )
       v.                                     )
                                              )
SCOTT HOWARD GREGER,                          )        UNPUBLISHED OPINION
                                              )
                     Appellant.               )

       KORSMO,   J. - Scott Greger appeals from his conviction for taking a motor

vehicle, challenging the standard reasonable doubt instruction and the imposition at

sentencing of a $200 assessment for the criminal filing fee. He did not object to either of

these actions at trial. Since the arguments are ones we have repeatedly rejected in recent

months, we summarily affirm without significant discussion.

       Unless the issue presents a manifest question of constitutional law, typically an

argument cannot be raised on appeal if it was not presented to the trial court. RAP

2.5(a)(3). Thus, to present his challenge to the reasonable doubt instruction, which in this

case followed standard WPIC 4.01, Mr. Greger must demonstrate that it is

unconstitutional. He has not met that burden.




                                                                                                         J

                                                                                                         I
                                                                                                         lI
                                                                                                         I'


                                                                                                         i
No. 34398-7-111
State v. Greger


       There is a long history of rejecting challenges to the standard reasonable doubt

instruction. See State v. Harras, 25 Wash. 416,421, 65 P. 774 (1901); State v.

Thompson, 13 Wash. App. 1, 5,533 P.2d 395 (1975). Challenges to modem formulations

of the instruction repeatedly have been rejected in recent years. State v. Kalebaugh, 183
Wash. 2d 578, 585-586, 355 P.3d 253 (2015); State v. Bennett, 161 Wash. 2d 303, 165 P.3d
1241 (2007); State v. Jenson, 194 Wash. App. 900, 378 P.3d 270 (2016); State v. Osman,

192 Wn. App. 355,375,366 P.3d 956 (2016); State v. Lizarraga, 191 Wash. App. 530,

567,364 P.3d 810 (2015); State v. Kinzle, 181 Wn. App. 774,784,326 P.3d 870 (2014);

State v. Fedorov, 181 Wn. App. 187,200,324 P.3d 784 (2014). Although Mr. Greger

emphasizes different language than that challenged in some of the earlier cases, merely

challenging different language fails to address the context of the whole instruction. Mr.

Greger's contention is without merit.

       He also argues that the $200 criminal filing fee is discretionary and, therefore, the

trial court was required to conduct an inquiry into his ability to pay it prior to imposing

the fee. See State v. Blazina, 182 Wash. 2d 827, 344 P.3d 680 (2015). This argument has

been rejected before. State v. Lundy, 176 Wash. App. 96, 102, 308 P.3d 755 (2013). RCW

36.18.020(2) mandates that the clerk of court "shall collect the following fees ... (h)

upon conviction or plea of guilty ... an adult defendant in a criminal case shall be liable

for a fee of two hundred dollars."




                                              2
No. 34398-7-III
State v. Greger


       This language is mandatory. The clerk shall collect the fee and the defendant

shall be liable for it. It is difficult to see how the legislature could be much clearer in its

directive. The court did not err in imposing the $200 mandatory criminal filing fee.

       Affirmed. 1

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to

RCW 2.06.040.




WE CONCUR:




       1
        Mr. Greger having complied with our General Order concerning indigency and
appellate costs, and the record revealing that he was on public assistance at the time of the
offense and has significant debt, including previous legal financial obligations totaling
nearly $20,000, we grant his request to waive appellate costs.

                                               3